TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00048-CV



                                  In re Mark David Simmons



                     ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining about his access to

legal research materials. See Tex. R. App. P. 52.8. Having reviewed relator’s petition, we deny the

petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: February 11, 2011